Citation Nr: 1506759	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  12-23 780	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for an acquired psychiatric disability, to include major depression and adjustment disorder with depressed mood.

2.  Entitlement to service connection for sinusitis, to include as secondary to service-connected residuals of septorhinoplasty.

3.  Entitlement to service connection for diverticulitis, to include as secondary to service-connected appendectomy scar.

4.  Entitlement to service connection for irritable bowel syndrome, to include as secondary to service-connected appendectomy scar.

5.  Entitlement to service connection for acid reflux, to include as secondary to service-connected appendectomy scar.

6.  Entitlement to service connection for a right hip condition, to include as secondary to service-connected appendectomy scar.

7.  Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected appendectomy scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to January 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2010 and June 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.

The issues of entitlement to service connection for diverticulitis and sinusitis, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's psychiatric disability is manifested throughout the appeal period by deficiencies in most of the areas of work, school, family relations, judgment, thinking and mood, without total social and occupational impairment.

2.  In a final April 2009 rating decision, the baseline level of severity of the Veteran's service-connected psychiatric impairment prior to aggravation by his service-connected disabilities was determined to equate to a 50 percent disability rating.

3.  The Veteran does not have irritable bowel syndrome.

4.  The Veteran does not have acid reflux disease.

5.  The Veteran's lumbar spine disability is not related to events in active service or his service-connected disabilities.

6.  The Veteran's right hip disability is not related to events in active service or his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a net rating greater than 20 percent for the Veteran's psychiatric disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.310, 4.1, 4.2, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2014).

2.  Irritable bowel syndrome was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

3.  Acid reflux disease was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

4.  A low back disability was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

5.  A right hip disability was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in June 2010 and May 2012 letters.  The Veteran was notified of all elements of the Dingess notice, including the disability-rating and effective-date elements of the claims, in the June 2010 and May 2012 letters.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim, as was done here.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c) (4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, VA and private treatment records.  Additionally, the Veteran was provided proper VA examinations for his psychiatric disability in March 2009, August 2010, and February 2012.

The Board acknowledges that the Veteran has not been afforded a VA examination in connection with his claims for service connection for irritable bowel syndrome, acid reflux disease, a low back disability, or a right hip disability.

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

With regard to his IBS and acid reflux disease, an examination is not warranted because there is no competent evidence of a diagnosis or symptoms of irritable bowel syndrome or acid reflux disease sufficient to trigger an examination, and the competent evidence of record is sufficient to determine if these conditions are present.  With regard to the low back and the right hip, while there are current diagnoses of disabilities, there is no evidence that indicates a relationship between these conditions and his active service or his service-connected disabilities other than the Veteran's own conclusory statements, which are not enough to trigger the duty to assist. See Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed.Cir. 2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination).   Accordingly, it was not necessary to obtain a medical examination or medical opinion in order to decide these claims.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i).

In sum, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).

Each disability must be considered from the point of view of the Veteran in terms of working or seeking work.  38 C.F.R. § 4.2 (2014).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2014).

In both initial rating claims and normal increased rating claims, the Board must discuss whether any "staged ratings" are warranted, and if not, why not.  
Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board notes that as discussed below, although the Veteran's psychiatric disability is currently rated as 70 percent disabling, he is only compensated for 20 percent (i.e., current level of severity of 70 percent deducted from the pre-aggravation baseline level of 50 percent).  

In an April 2009 rating decision, the RO granted service connection for major depression.  The RO considered the provisions of 38 C.F.R. § 3.310 (2014) and granted service connection for major depression on the basis that it was aggravated by the Veteran's service-connected disabilities.  A 20 percent evaluation was assigned, effective November 10, 2008.  VA is required to grant service connection for the degree of aggravation of a nonservice-connected condition by a service-connected disability and to pay compensation for that level of disability attributable to such aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).  In such a case, the rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the nature progress of the disease, from the current level.  38 C.F.R. § 3.310; 71 Fed. Reg. 52744 (Sept. 7, 2006). 

In assigning the initial rating for major depression, the RO determined that the pre-aggravation baseline level of disability of the Veteran's major depressive disorder was 50 percent disabling based on the findings in a March 2009 VA psychiatric examination.  The RO then determined that the current level of disability of the Veteran's MDD was 70 percent disabling.  Pursuant to 38 C.F.R. § 3.310(b), the RO then deducted the pre-aggravation baseline level of severity (50 percent) from the current level of severity (70 percent) and assigned a 20 percent disability evaluation.  See April 2009 RO rating decision.

In the September 2010 rating decision on appeal, the RO continued the 20 percent disability rating for major depression.  

The Veteran's psychiatric disability has been consistently rated under Diagnostic Code 9434.  Under Diagnostic Code 9434, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. 
§ 4.130, Diagnostic Code 9434.

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  Id.

In applying the above criteria, the Board notes that, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102 (2014); Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so).

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM- IV).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100, reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  DSM-IV at 46-47

GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  Id.

GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Id.

GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  Id.

GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a  depressed patient who avoids friends, neglects family, and is unable to do work).  Id.

Analysis

VA treatment records show that the Veteran began experiencing symptoms of depression in February 2002, primarily in conjunction with the declining health of his wife.  

The Veteran was afforded a VA examination in March 2009 in response to his claim for service connection.  After reviewing the claims file and interviewing the Veteran, the March 2009 examiner concluded that the onset of the Veteran's depression was largely associated with the decline in his wife's health, which began about 10 or 11 years prior, and that the Veteran began receiving treatment in 2002.  The examiner found that the baseline manifestations of the Veteran's depression, due to his wife's illness and associated financial strain, included a reduced ability and interest in social and recreational activities, feelings of hopelessness and helplessness, and being unable to control life events.  The RO found that these symptoms met the criteria for a 50 percent evaluation due to the Veteran's reduced ability and interest in social and recreational activities, feelings of hopelessness and helplessness, and being unable to control life events.  

During examination in March 2009, the Veteran was clean and casually dressed.  He was cooperative and his affect was normal.  His mood was dysphoric and he was able to spell backwards and forwards do serial 7's.  He was oriented to time, person and place, and thought processes and content were normal.  No delusions or hallucinations were noted, and his judgment and insight were intact.  The examiner also noted that the Veteran reported sleep impairment and was unable to interpret proverbs appropriately.  He also reported panic attacks related to caring for his wife and fearing that he might die in response to her health problems.  It was also noted that the Veteran's depression continued to cause him to feel helpless and hopeless, as well as overwhelmed and exhausted, and to feel out of control, and made it difficult for him to function independently.  Notwithstanding the severity of the above-noted symptoms, the examiner concluded that the Veteran was able to perform the activities of daily living and that his memory was intact.  In addition, it was noted that the Veteran was working full-time as a factory worker.  The examiner diagnosed major depression and found that the Veteran was competent to manage his own affairs.  A GAF score of 55 was assigned.  

In conclusion, the examiner noted that the evidence showed that in addition to his depression and stress associated with caring for his ill wife, the Veteran suffered an exacerbation of the manifestations associated with chronic pain from his service-connected residuals of appendectomy and septorhinoplasty, and his access to preferred coping strategies was hindered by the chronic pain attributed to his service-connected disabilities, and that the chronicity of his pain contributed to his sense of being out of control, and further depleted his energy, resulting in a synergistic detriment to his ability to cope with either his wife's needs or his own physical discomfort.  According to the examiner, the chronic pain also resulted in decreased motivation for and pleasure derived from previously enjoyed recreational activities, and with declining ability to engage in such activities, partly because of limits imposed by pain and anhedonia and amotivation due to depression, his condition had worsened.  The increase in his depression led to increased irritability with strain on family relationships, and to a lesser extent vocational relations, as well as reduced quality of life, feelings of worthlessness, pessimism, fatigue, and decreased interest in intimacy.

Therefore, the examiner opined, that it was probable that while his service-connected conditions did not cause the Veteran's major depression, they were a contributing factor, as they exacerbated his sense of helplessness, hopelessness, and being overwhelmed, and exhausted and limited his capacity to engage in preferred coping strategies.  He noted specifically that  the Veteran's service-connected disabilities, in particular, the pain from his appendectomy scar, caused his depression to worsen.

The RO determined that the Veteran's symptoms noted at the time of his March 2009 VA examination met the criteria for a 70 percent disability rating, for deficiencies in most areas, including work, family relations, judgment, thinking, or mood, due to his major depression, feelings of helplessness and hopelessness, being overwhelmed and exhausted, and feeling out of control of himself and unable to function independently.  

The Veteran was afforded additional VA examinations in August 2010 and February 2012, at which time it was noted that his psychiatric symptoms no longer met the criteria for major depression, and were better diagnosed as adjustment disorder.  Both examinations show that the Veteran continued to experience symptoms that meet the criteria for a 70 percent rating under Diagnostic Code 9434, with symptoms showing deficiencies in most of the areas of work, school, family relations, judgment, thinking, mood, as well as social and occupational impairment.  See August 2010 and February 2012 VA examination reports.

However, the evidence does not show that the Veteran has total occupational and social impairment, as is required for a rating in excess of 70 percent under Diagnostic Code 9434.  In this regard, he has maintained his marriage of more than 40 years during the entire appeal period, although the fact that he is his wife's primary caretaker due to her ill health may have a large bearing on this, and he reported during his most recent VA examination in 2012 that the marriage is in distress.  However, the Veteran has maintained contact with his daughter and granddaughter, who both live with him and his wife.  He also reported that he plays Bingo every other Saturday and goes to a Board meeting at the Fire Department once per month, although he claims not to have any friends or visitors.  The Veteran has also reported that he worked up until 2010, when he stopped due to physical problems, and he reported during examination in 2010 that he was an "outstanding" worker, and denied any work-related problems related to his mental health issues.

He also reported on examination in 2012 that he would go back to work if it were not for his physical problems.  Furthermore, the August 2010 examiner opined that his depression would have no more than mild and mostly transitory effects on the Veteran occupationally and socially.  He specifically noted that his mental disorder did not cause total occupational and social impairment.  In addition, the Board notes that SSA records show that the Veteran is disabled due to a back disability, not his psychiatric disorder.  Accordingly, the evidence is against a rating in excess of 70 percent for his psychiatric impairment as there is no evidence to support total and social occupational impairment or symptoms that equate to the severity of the symptoms listed in the criteria for a total rating.

As noted above, the RO reviewed the evidence and determined that the pre-aggravation baseline level of disability of the Veteran's major depression was 50 percent disabling.  As noted above, the Board also finds that the Veteran's psychiatric disability more nearly approximates a 70 percent disability rating for the entire period on appeal, and as such, deducting the pre-aggravation baseline level of severity (50 percent) from the current level of severity (70 percent), the Veteran is entitled to no more than a 20 percent rating.  

In addition, the Board has considered the Veteran's argument that his psychiatric symptoms existed from service to the present time, and therefore, the deduction for baseline severity of a non-service-connected condition aggravated by a service-connected condition is not warranted and service connection for major depression should awarded as directly secondary to service-connected chronic pain.

However, the Board notes that the RO determined that the Veteran's psychiatric disability was not directly caused, but rather aggravated, by his service-connected disabilities which cause chronic pain, in the April 2009 rating decision granting service connection and assigning the initial rating.  The Veteran did not appeal this decision. 

Hence, that rating decision, and all its components, is final.  See 38 C.F.R. §§ 3.104, 20.302, 20.1103.  In order to overcome the finality of this decision, the Veteran could put forth an allegation of clear and unmistakable error (CUE) in the April 2009 decision to the extent that it determined service connection based on aggravation.  See 38 C.F.R. § 3.105.  This matter is not currently before the Board, and thus the Board will not discuss the propriety of the determination that service connection for major depression was granted based on aggravation of a non-service-connected condition by service-connected disabilities and that established a baseline severity level for the depression at 50 percent disabling.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.  

Irritable Bowel Syndrome

The Veteran contends that he has irritable bowel syndrome (IBS) that developed as a result of his service-connected appendectomy scar.  Specifically, he claims that he is suffering from internal scarring adhesions of the abdominal wall, which has "spider webbed" out internally from the original scar and surgical point and contributed to the overall deterioration in his overall health, and negatively affected his digestive processes.  He also claims that the adhesions have attached to his bowels, and the constant tension from scar tissue has contributed to his IBS and diverticulitis.  See July 2012 statement from the Veteran and August 2013 VA Form 9.  

Service treatment records are negative for any evidence of IBS in service or at the time of the Veteran's discharge.  

In his January 2012 claim, the Veteran reported that because of his appendectomy, he had suffered with diverticulitis and IBS for many years, and that he had a "constant 'revolving door of either constipation or diarrhea.'"  VA treatment records show that in July 2011, the Veteran's bowels were fine.  In September 2011, he denied any GERD, dyspnea, trouble with his bowels, or problems urinating.  In March 2012, he reported bowel movements that varied from "rocks to diarrhea."  On a CT scan in March 2013, there was no bowel obstruction.  Notwithstanding the Veteran's complaints, there is no evidence of a diagnosis of IBS in the record.  

As noted above, service connection requires a showing of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A current disability is shown if the claimed condition is demonstrated at the time of the claim or while the claim is pending.  McClain v. Nicholson, 21 Vet App 319 (2007).  

Of record are statements by the Veteran that assert that he has IBS.  The Veteran's statements are lay statements diagnosing a gastrointestinal condition.  The Board finds the Veteran's statements not competent for this purpose.  Although it is error to categorically reject a lay person as competent to provide a diagnosis, not all questions of a particular diagnosis are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a diagnosis depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.   

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the question of whether the Veteran has IBS, is not something that can be determined by mere observation.  Nor is this question simple, as it requires clinical testing and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported.  Additionally, he has not asserted that he is reporting a contemporaneous diagnosis by a medical professional, nor is there evidence of record that a medical professional has related his reported symptoms to a diagnosis of IBS despite his treatment for his stomach symptoms. As such, the Board finds that the Veteran's statements that he has IBS are not competent evidence as to a diagnosis.   

Despite treatment records documenting treatment and testing related to the Veteran's reports of abdominal symptoms, there are no findings of IBS in the record.

In light of the absence of any competent evidence of a diagnosis of IBS, this claim must be denied.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  
Acid Reflux Disease

The Veteran contends that he has acid reflux disease that developed as a result of his service-connected appendectomy scar.  Specifically, he claims that he is suffering from internal scarring adhesions of the abdominal wall, which has "spider webbed" out internally from the original scar and surgical point and contributed to the overall deterioration in his overall health, and negatively affected his digestive processes.  See July 2012 statement from the Veteran and August 2013 VA Form 9.  

Service treatment records are negative for any evidence of acid reflux in service or at the time of the Veteran's discharge.  

VA treatment records show that the Veteran has denied any gastroesophageal reflux disease, and there is no diagnosis of acid reflux disease of record.

Service connection requires a showing of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A current disability is shown if the claimed condition is demonstrated at the time of the claim or while the claim is pending.  McClain v. Nicholson, 21 Vet App 319 (2007).  

As with the IBS, of record are statements by the Veteran that assert that he has acid reflux disease. As noted above, whether a layperson is competent to provide a diagnosis depends on the facts of the particular case, and as with IBS, the Board finds that diagnosing acid reflux disease is out of the realm of competency for lay persons.  It requires advanced medical training and knowledge of the gastrointestinal system, testing and interpretation of tests, and analysis of symptoms. Diagnosing this condition goes beyond the mere observation of symptoms. Moreover, the Veteran has not reported that he has been told he has acid reflux by a medical professional, nor has any medical professional diagnosed him with acid reflux based on his treatment and complaints. Accordingly, his statements about having acid reflux disease are not competent evidence of a diagnosis of a current disability.  

Despite treatment records documenting treatment and testing related to the Veteran's reports of abdominal symptoms, there are no findings of acid reflux disease in the record. 

In light of the absence of any competent evidence of diagnosed acid reflux disease, this claim must be denied.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  

Low back and Right Hip Disabilities

The Veteran contends that he has current right hip and low back disabilities that developed secondary to his service-connected appendectomy scar. Specifically, he claims that he is suffering from internal scarring of the abdominal wall, which has "spider webbed" out internally from the original scar and surgical point and contributed to the overall deterioration in his overall health, and in particular, the deterioration in the lumbar region and hip area.  He also claims that being doubled over in pain from gastrointestinal symptoms related to his service-connected conditions has caused an inordinate amount of strain on his lumbar spine and right hip.  See July 2012 statement from the Veteran and August 2013 VA Form 9. 

The evidence of record indicates that he has been diagnosed with right hip and low back conditions. However, there is no competent evidence of a nexus between his current low back and right hip disabilities and either his active service or his service-connected disabilities. 

As noted above, the Veteran asserts that his low back and right hip disabilities are related to his service-connected appendectomy scar.  The Veteran's statements regarding the cause of his low back and right hip conditions are lay statements that purport to provide a nexus opinion.  The Board finds the Veteran's statements not competent for this purpose.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.   

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the question of whether the Veteran's low back and right hip are related to his appendectomy scar is not something that can be determined by mere observation.  His scars are internal and damage to the hip or back would be muscle or skeletal, thus any relationship between the two would require knowledge other than observable symptoms.  Nor is the question of such a relationship simple, as it requires clinical testing and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported and the conditions identified.  As such, the Board finds that the Veteran's statements as to how his low back and right hip conditions were caused by his service-connected appendectomy scar are not competent evidence as to a nexus.  

There is no competent evidence relating the Veteran's right hip and low back disability to any event in his active service or to any of his service-connected disabilities. Absent such evidence, the Veteran's claims must be denied. In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  


ORDER

A net disability rating greater than 20 percent for a psychiatric disability, to include major depression and adjustment disorder, is denied.

Service connection for irritable bowel syndrome is denied.

Service connection for acid reflux disease is denied.

Service connection for a right hip disability is denied.

Service connection for a low back disability is denied.


REMAND

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103 , 5103A (West 2014); 
38 C.F.R. § 3.159 (2014).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014). 

	(CONTINUED ON NEXT PAGE)


Diverticulitis

The Veteran does not claim that he has diverticulitis as a direct result of his active military service.  Rather, he contends that he has currently diagnosed diverticulitis that developed as a result of his service-connected appendectomy scar.  Specifically, as noted above, he claims that he is suffering from internal scarring adhesions of the abdominal wall, which has "spider webbed" out internally from the original scar and surgical point and contributed to the overall deterioration in his overall health, and negatively affected his digestive processes.  He also claims that the adhesions have attached to his bowels, and the constant tension from scar tissue has contributed to his IBS and diverticulitis.  See July 2012 statement from the Veteran and August 2013 VA Form 9.  

Service treatment records are negative for any evidence of diverticulitis in service or at the time of the Veteran's discharge.  

However, the post-service medical evidence of record shows that the Veteran has been diagnosed with diverticulosis, which is also known as "diverticular disease."
Specifically, VA outpatient treatment records show that the Veteran underwent a CT of his pelvis in April 2011, which showed a few scattered diverticula, but no evidence of diverticulitis.  In March 2012, he was provided a diverticulosis diet handout.  He underwent a CT of the abdomen in March 2013, which showed mild diverticulosis of the colon.

September 2011 treatment records from Missouri Rehabilitation Center show that the Veteran complained of severe pain in the epigastric area and right lower abdominal area, which it was noted could be related to scar tissue formation from appendectomy and diverticulitis, which increases when he moves and contributes to constipation and diarrhea.  However, the examining physician did not specifically opine that the Veteran had diverticulitis or any other gastrointestinal disorder, secondary to his service-connected appendectomy scar.

A July 2012 statement from VA physician, S.D. indicates that the Veteran's chronic abdominal pain has been determined to be due to abdominal adhesions left from his appendectomy.  However, the Board notes that the Veteran is already service-connected for his appendectomy scar, and his disability rating contemplates his symptoms of abdominal pain related to the scar.

There is no other medical opinion of recording addressing the Veteran's claim that his currently demonstrated diverticular disease is related to his service-connected appendectomy scar.  The Board is required to consider all issues, and theories of entitlement, raised by the appellant.  See Robinson v. Peake, 21 Vet. App. 545 (2008), citing Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000).  

In light of the Veteran's contentions and the evidence of record, a VA examination and opinion are needed to determine the etiology of any current diverticular disease.  38 U.S.C.A. § 5103A(d) (West 2002). 

Sinusitis

The Veteran contends that his currently demonstrated sinusitis developed as a result of his septorhinoplasty in service.  Specifically, he claims that after he had surgery to correct his deviated septum in service, he started developing chronic problems with his sinuses, including chronic drainage, congestion and difficulty breathing, especially at night when attempting to lie down.  See October 2010 notice of disagreement.

Service treatment records show that the Veteran had a septorhinoplasty during service due to a nasal deformity.  No evidence of sinusitis was noted during service or at the time of his discharge.

On VA examination in March 2009, the only residual found from the Veteran's in-service  septorhinoplasty was nose twitching when the eyes blinked.  Sinusitis was not diagnosed at that time.  On VA examination in August 2010, the Veteran reported nasal congestion and drainage, and denied any symptoms or treatment for sinusitis or any acute sinusitis.  There was no diagnosis of sinusitis made at that time.  VA treatment records show that a CT scan of the paranasal sinuses in April 2011 revealed evidence of sinus disease involving the left maxillary and ethmoid sinuses.  VA treatment records also show that the Veteran's medial history includes chronic sinusitis.  The Veteran was attended an ear, nose, throat VA examination in February 2012.  There was no indication of symptoms or a diagnosis related to sinusitis.  

In a July 2012 VA opinion, requested to resolve the conflicting evidence related to whether the Veteran had a current diagnosis of sinusitis or not, the examiner concluded that the Veteran had been diagnosed with sinusitis based upon the April 2011 CT scan results.  The examiner opined, however, that the Veteran's sinusitis is less likely as not caused by or a result of his service-connected residuals, septorhinoplasty.  His rationale was that for years, the Veteran had been without sinusitis, and although his VA treatment reports contained imaging confirming a diagnosis of the condition, such records are absent for symptomatology, treatment, evaluation, or prescribed medication regarding the condition.  Furthermore, the examiner noted that the Veteran's CT scan results reflect residuals of inflammation of the sinus cavities.

The Board finds that the July 2012 VA opinion is incomplete, and therefore, inadequate for evaluation purposes.  In this regard, although the examiner opined that the Veteran's currently diagnosed sinusitis was not caused by or a result of his service-connected residuals, septorhinoplasty, the examiner did not offer an opinion as to whether the Veteran's service-connected residuals, septorhinoplasty had aggravated his sinusitis or whether his sinusitis was directly related to his military service.  In his April 2010 statement, the Veteran reported that he was experiencing chronic problems with his sinuses, which he believed had been aggravated beyond the point of normal progression due to his deviated septum.  The Board also notes that as the Veteran claims that he experienced symptoms of a sinus condition during active duty, service connection on a direct basis must also be considered.  The Board is required to consider all issues, and theories of entitlement, raised by the appellant.  See Robinson v. Peake, 21 Vet. App. 545 (2008), citing Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000).  

Once VA undertakes to provide an examination it is obligated to insure that the examination is adequate.  Barr v. Nicholson, 21 Vet.App. 303 (2007).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

The medical evidence of record contains competent evidence of a current diagnosis of sinusitis.  The Veteran's reports of in-service sinus symptoms and a continuity of symptomatology provide evidence that a current sinus condition may be related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  However, contemporaneous evidence of an ongoing sinus disability in the years following service is not of record.

For these reasons, the Board believes that the Veteran should be afforded another VA examination and opinion to determine the etiology of any currently demonstrated sinus condition.  38 U.S.C.A. § 5103A (d) (West 2002). 

The appellant is advised that it is his responsibility to report for the examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2014).

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his diverticular disease, appendectomy scar, sinus condition, and any residuals of his septorhinoplasty.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file. 

2.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of any currently present gastrointestinal or diverticular disease.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report or in an addendum.  All necessary tests should be accomplished.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed gastrointestinal or diverticular disease is etiologically related, in whole or in part, to the Veteran's active service. 

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed gastrointestinal or diverticular disease was caused or aggravated (permanently increased in severity beyond the natural progression) by his service-connected appendectomy scar.

3.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of any currently present sinus condition.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report or in an addendum.  All necessary tests should be accomplished.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed sinus condition is etiologically related, in whole or in part, to the Veteran's active service. 

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed sinus condition was caused or aggravated (permanently increased in severity beyond the natural progression) by his service-connected residuals, septorhinoplasty.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinions.

A complete rationale should be given for all opinions and conclusions expressed.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2014).

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence. 

5.  If any benefit sought on appeal is not granted, the AOJ should issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


